DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake (U.S. PGPub 2013/0048599). 
Regarding claim 1, Satake teaches a method of etching a multilayer film of a workpiece which is executed in manufacture of a magnetoresistance effect device ([0003]), wherein the multilayer film has a magnetic tunnel junction layer, and the magnetic tunnel junction layer includes a first magnetic layer, a second magnetic layer, and a tunnel barrier layer provided between the first magnetic layer and the second magnetic layer ([0003]-[0006]; MRAM operates based on a magnetic tunnel junction which by definition comprises first and second magnetic layers and a tunnel barrier), and in the method of etching, a plasma processing apparatus including a chamber body is used, and the chamber body provides an internal space (Fig. 8); the method of etching comprising accommodating the workpiece in the internal space, etching the multilayer film by plasma of a first gas generated in the internal space, the first gas including carbon and a rare gas, and not including hydrogen; and further etching the multilayer film by plasma of a second gas generated in the internal space, the second gas including oxygen and a rare gas, and not including carbon and hydrogen (Fig. 1; S101, loading wafer into chamber, [0068]; S102-S103, etching by plasma including carbon and a rare gas [0069]-[0070]; S104, further etching by plasma including oxygen and a rare gas [0071], [0074]). 
Regarding claim 2, Sasake teaches wherein the first gas further includes oxygen ([0069]). 
Regarding claim 3, Sasake teaches wherein the first gas further includes carbon monoxide or carbon dioxide ([0069]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satake (U.S. PGPub 2013/0048599) in view of Guha (U.S. PGPub 2013/0323932).
Regarding claim 4, Sasake does not explicitly teach wherein said etching the multilayer film by plasma of a first gas and said further etching the multilayer film by plasma of a second gas are alternately repeated.
Sasake teaches wherein the further etching is performed to actively clean the wafer ([0073]). 
Guha teaches etching layers of an MRAM device ([0002]) comprising a first etching step and a second etching step which is performed to clean the wafer ([0036]), and wherein the first and second etching steps are alternately repeated (Fig. 1).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Guha with Sasake such that etching the multilayer film by plasma of a first gas and said further etching the multilayer film by plasma of a second gas are alternately repeated for the purpose of completing the etch to a required depth (Guha, [0020]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Satake (U.S. PGPub 2013/0048599) in view of Singh (U.S. PGPub 2004/0231800).
Regarding claim 5, Sasake does not explicitly teach generating plasma of a third gas in the internal space before accommodating the workpiece in the internal space, wherein the third gas includes a gas containing carbon and a rare gas.
Singh teaches generating plasma of a gas in the internal space of a chamber before accommodating a workpiece in the internal space, wherein the gas includes a gas containing carbon and a rare gas (Fig. 6, 160, 162, [0038]). Examiner takes official notice that including a rare gas during plasma processes is common for dilution and as a carrier. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Singh with Sasake such that the method comprises generating plasma of a third gas in the internal space before accommodating the workpiece in the internal space, wherein the third gas includes a gas containing carbon and a rare gas for the purpose of protecting the chamber and wafer and providing a consistent environment (Singh, [0033]; Sasaki [0068], seasoning step). 
Regarding claim 6, Sasake and Singh teach wherein the third gas includes a gas containing hydrocarbon, as the gas containing the carbon (Singh, [0039]; hydrocarbons comprising fluorine). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sasake and Singh for the reasons set forth in the rejection of claim 5.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Satake (U.S. PGPub 2013/0048599) in view of Singh (U.S. PGPub 2004/0231800) and Guha (U.S. PGPub 2013/0323932).
Regarding claims 7-8, Sasake teaches executing cleaning of a surface defining the internal space after the multilayer film is etched by executing said etching the multilayer film by plasma of a first gas and said further etching the multilayer film by plasma of a second gas ([0068], [0074]). Sasake does not teach transferring the workpiece out from the internal space after the multilayer film is etched and before said executing cleaning.
Sasaki teaches wherein the cleaning step also functions to actively clean the wafer ([0073]). 
Guha teaches etching layers of an MRAM device ([0002]) comprising a first etching step and a second etching step which is performed to clean the wafer ([0036]), and wherein the first and second etching steps are alternately repeated (Fig. 1).
Singh teaches executing cleaning of a surface defining the internal space of a chamber after a film is etched and transferring the workpiece out from the chamber after the film is etched and before executing cleaning (Fig. 6, [0047]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Guha with Singh and Sasake such that the method comprises cleaning of a surface defining the internal space after the multilayer film is etched and transferring the workpiece out from the internal space after the multilayer film is etched and before said executing cleaning for the purpose of completing the etch to a required depth (Guha, [0020]) and further to provide removal of deposits formed during processing (Singh, [0047]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Satake (U.S. PGPub 2013/0048599) in view of Nishimura (U.S. PGPub 2014/0287591).
Regarding claim 9, Sasake does not explicitly teach wherein each of the first magnetic layer and the second magnetic layer is a CoFeB layer, and the tunnel barrier layer is an MgO layer.
Nishimura teaches wherein each of the first magnetic layer and the second magnetic layer is a CoFeB layer, and the tunnel barrier layer is an MgO layer ([0030]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Nishimura with Sasake such that the method comprises wherein each of the first magnetic layer and the second magnetic layer is a CoFeB layer, and the tunnel barrier layer is an MgO layer for the purpose of forming the MRAM of Sasaki out of appropriate known materials (Nishimura, [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/               Primary Examiner, Art Unit 2812